Case 4:20-cv-04017-SOH Document 3                 Filed 02/14/20 Page 1 of 21 PageID #: 3



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                             TEXARKANA DIVISION


 ROGER LEWIS, Individually and on                                               PLAINTIFF
 Behalf of All Others Similarly Situated


 vs.                              No. 4:20-cv-4017-SOH


 TIGER EYE PIZZA, LLC, and                                                    DEFENDANTS
 KENNETH SCHROEPFER


                 ORIGINAL COMPLAINT—COLLECTIVE ACTION


        COMES NOW Plaintiff Roger Lewis (“Plaintiff”), individually and on behalf

 of all others similarly situated, by and through his attorney Josh Sanford of

 Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

 against Tiger Eye Pizza, LLC, and Kenneth Schroepfer (“Defendants”), they do

 hereby state and allege as follows:

                         I.       JURISDICTION AND VENUE

        1.     Plaintiff, individually and on behalf of all others similarly situated,

 brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

 (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

 seq. (“AMWA”), for declaratory judgment, monetary damages, liquidated

 damages, prejudgment interest, and costs, including reasonable attorneys’ fees

 as a result of Defendants’ failure to pay Plaintiff and all others similarly situated

 as delivery drivers the legal minimum hourly wage and overtime compensation

 for all hours that Plaintiff and all others similarly situated worked in excess of forty

 (40) per workweek
                                          Page 1 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                 Filed 02/14/20 Page 2 of 21 PageID #: 4



        2.      Upon information and belief, for at least three (3) years prior to the

 filing of this Complaint, Defendants have willfully and intentionally committed

 violations of the FLSA and AMWA as described infra.

        3.      The United States District Court for the Western District of

 Arkansas has subject matter jurisdiction over this suit under the provisions of 28

 U.S.C. § 1331 because this suit raises federal questions under the FLSA.

        4.      Plaintiff’s claims under the AMWA form part of the same case or

 controversy and arise out of the same facts as the FLSA claims alleged in this

 complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff’s

 AMWA claims pursuant to 28 U.S.C. § 1367(a).

        5.      Defendants conduct business within the States of Arkansas and

 Texas, operating several pizza delivery establishments under the name Domino’s

 Pizza, in Texarkana, Arkansas, and Texarkana, Texas.

        6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

 and (c)(2), because the State of Arkansas has personal jurisdiction over the

 parties as the parties reside in this district and a substantial part of the events

 giving rise to the claim herein occurred in the district.

                                   II.      THE PARTIES

        7.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

 Complaint as if fully set forth in this section.

        8.      Plaintiff is a resident and citizen of Bowie County, Texas.




                                          Page 2 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                   Filed 02/14/20 Page 3 of 21 PageID #: 5



       9.     Within the three years preceding the filing of this lawsuit, Plaintiff

 worked as an hourly-paid delivery driver employee at Defendants’ pizza store

 located at 3214 Jefferson Avenue in Texarkana, Arkansas.

       10.    At all times material herein, Plaintiff and those similarly situated to

 Plaintiff have been entitled to the rights, protections and benefits provided under

 the FLSA and the AMWA.

       11.    Defendant Tiger Eye Pizza, LLC d/b/a Domino’s Pizza (“Defendant

 Tiger Eye”) is a foreign limited liability company, which operates various

 Domino’s franchises in Arkansas and Texas.

       12.    Defendant Tiger Eye’s principal address is 1509 Suburbia Drive,

 Shreveport, Louisiana 71105.

       13.    Defendant Tiger Eye Pizza was incorporated and organized by

 Kenneth Schroepfer.

       14.    Defendant Kenneth Schroepfer (“Defendant Schroepfer”) is the

 owner of Tiger Eye Pizza, LLC.

       15.    Defendant Schroepfer is the operator of Tiger Eye Pizza, LLC.

       16.    Defendant Schroepfer is the president of Tiger Eye Pizza, LLC.

       17.    The Tiger Eye Pizza, LLC’s Domino stores are part of a single

 integrated enterprise.

       18.    At   all     relevant      time,     Defendants’        stores    shared   common

 management and were centrally owned by Defendants.

       19.    At all relevant times, Defendants’ maintained control over labor

 relations, policies, and procedures at Defendants’ stores.

                                            Page 3 of 21
                          Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                          U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                               Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                  Filed 02/14/20 Page 4 of 21 PageID #: 6



        20.     During all relevant times, Defendants’ allowed employees to

 transfer or be shared by and between all Tiger Eye Pizza locations without

 retraining.

        21.     Defendants have direct or indirect control of the terms and

 conditions of Plaintiff’s work and the work of similarly situated delivery driver

 employees.

        22.     Plaintiff had conversations with Defendant Schroepfer about their

 pay rate as delivery drivers.

        23.     During all relevant times, Defendants also exercised operational

 control over the delivery drivers at Defendants’ stores, including, but not limited

 to, control over recruiting and training of delivery drivers, compensation of

 delivery drivers, job duties of delivery drivers, reimbursements to delivery drivers,

 recruiting and training managers, design and layout of the restaurants, sales, and

 marketing     programs,      public     relations      programs,        promotional   services,

 appearance and conduct standards, inventory, and inventory controls.

        24.     Defendants’ annual gross volume of sales made or business done

 was not less than $500,000.00 (exclusive of exercise taxes at the retail level that

 are separately stated) during each of the three calendar years preceding the

 filing of this complaint.

        25.     During each of the three years preceding the filing of this

 Complaint, Defendants employed at least two individuals who were engaged in

 interstate commerce or in the production of goods for interstate commerce, or

 had employees handling, selling, or otherwise working on goods or materials that

                                           Page 4 of 21
                         Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                         U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                              Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                 Filed 02/14/20 Page 5 of 21 PageID #: 7



 had been moved in or produced for commerce by any person, including goods or

 materials typically used in the fast food industry.

        26.    Defendants have substantial control over Plaintiff’s and similarly

 situated employees’ working conditions, and over the unlawful policies and

 practices alleged herein.

        27.    Upon information and belief, Defendants apply or cause to be

 applied substantially the same employment policies, practices, and procedures to

 all delivery drivers at all of its locations, including policies, practices, and

 procedures relating to payment of minimum wages and reimbursement of

 automobile expenses.

        28.    Defendants have direct or indirect control of the terms and

 conditions of Plaintiff’s work and the work of similarly situated employees.

        29.    At all relevant times, Defendants maintained control, oversight, and

 direction over Plaintiff and similarly situated employees, including, but not limited

 to, hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates,

 deductions, and other practices.

        30.    Defendant Schroepfer has previously worked for Domino’s as a

 franchise consultant and in international business development.

        31.    Defendant Schroepfer has also previously worked for another

 Domino’s franchisee as a regional operations director.

        32.    Defendant Schroepfer was Domino’s Franchisee Regional Manager

 of the Year in 2002.




                                          Page 5 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                 Filed 02/14/20 Page 6 of 21 PageID #: 8



        33.    Defendant Schroepfer is individually liable to Tiger Eye’s delivery

 drivers under the definitions of “employee” set forth in the FLSA, 29 U.S.C. §

 203(d), and AMWA because he owns and operates the Tiger Eye Domino’s

 stores, serves as a manager of Tiger Eye Pizza, LLC, ultimately controls

 significant aspects of Tiger Eye Pizza, LLC’s day-to-day functions, and ultimately

 has control over compensation and reimbursement of employees.

        34.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had financial control over the

 operations at each of the Tiger Eye Pizza, LLC’s Domino’s stores.

        35.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has a role in significant aspects of

 the Tiger Eye Pizza, LLC’s Domino’s stores’ day-to-day operations.

        36.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had control over the Tiger Eye

 Pizza, LLC’s Domino’s stores’ pay policies.

        37.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had power over personnel and

 payroll decisions at the Tiger Eye Pizza, LLC’s Domino’s stores, including but not

 limited to influence of delivery driver pay.

        38.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had the power to hire, fire and

 discipline employees, including delivery drivers at Tiger Eye Pizza, LLC’s

 Domino’s stores.

                                          Page 6 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                 Filed 02/14/20 Page 7 of 21 PageID #: 9



        39.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had the power to stop any

 illegal pay practices that harmed delivery drivers at the Tiger Eye Domino’s

 stores.

        40.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had the power to transfer the

 assets and liabilities of the Tiger Eye LLC’s Domino’s stores.

        41.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had the power to declare

 bankruptcy on behalf of the Tiger Eye Pizza LLC’s Domino’s stores.

        42.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had the power to enter into

 contracts on behalf of each of the Tiger Eye Pizza, LLC’s Domino’s stores.

        43.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer has had the power to close, shut

 down, and/or sell each of the Tiger Eye Domino’s stores.

        44.    At all relevant times, by virtue of his role as owner and president of

 Tiger Eye Pizza, LLC, Defendant Schroepfer had authority over the overall

 direction of each of Tiger Eye Pizza, LLC’s Domino’s stores and was ultimately

 responsible for their operations.

        45.    The Tiger Eye Pizza, LLC’s Domino’s stores function for Defendant

 Schroepfer’s profit.

        46.    Defendants have more than four employees.

                                          Page 7 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                  Filed 02/14/20 Page 8 of 21 PageID #: 10



         47.    Defendants are an “employer” within the meanings set forth in the

  FLSA and AMWA, and were, at all times relevant to the allegations in this

  Complaint, Plaintiff’s employer, as well as the employer of the members of the

  class and collective.

         48.    Defendant Tiger Eye’s registered agent for service of process in the

  State of Arkansas is Blumberg Corporate Services, LLC located at 300 South

  Spring Street, Suite 900, Little Rock, Arkansas 72201.

                            III.     FACTUAL ALLEGATIONS

         49.    Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.

         50.    Defendants own and operate the Domino’s pizza franchises located

  at 3214 Jefferson Avenue, Texarkana, Arkansas 71854; 110 East Martin Luther

  King, Jr., Boulevard, Texarkana, Arkansas 71854; and 2730 Richmond Road,

  Texarkana, Texas 75503.

         51.    During the period relevant to this lawsuit, Defendants classified

  Plaintiff and those similarly situated as hourly employees non-exempt from the

  overtime requirements of the FLSA and the AMWA.

         52.    Some or all of Defendants’ restaurants employ delivery drivers.

         53.    Plaintiff and other delivery drivers employed by Defendants over

  the last three years have had essentially the same job duties, which was to

  deliver pizza and other food items to customers, and complete various tasks

  inside the restaurant when they were not delivering pizzas.




                                            Page 8 of 21
                          Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                          U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                               Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                Filed 02/14/20 Page 9 of 21 PageID #: 11



         54.    Plaintiff and the other delivery drivers at Defendants’ restaurants

  work “dual jobs,” specifically one where they deliver food and receive tips and

  another where they work inside the store completing non-tipped duties.

         55.    Defendants paid Plaintiff and other delivery drivers a rate at or

  close to minimum wage per hour for work performed while in the store.

         56.    Defendants paid Plaintiff and other delivery drivers less than

  minimum wage per hour plus “tip credit” for all hours worked outside of the

  restaurant making deliveries.

         57.    Plaintiff and other delivery drivers would “clock out” from working

  inside the store and “clock in” as making deliveries when leaving the restaurant

  to make deliveries, hereby changing their hourly pay rate.

         58.    Defendants require delivery drivers to maintain and pay for

  operable, safe, and legally compliant automobiles to use in delivering

  Defendants’ pizza and other food items.

         59.    Defendants require delivery drivers to incur and/or pay job-related

  expenses, including but not limited to automobile costs and depreciation,

  gasoline expenses, automobile maintenance and parts, insurance, financing, cell

  phone costs, GPS charges, and other equipment necessary for delivery drivers

  to complete their job duties.

         60.    Pursuant to such requirements, Plaintiff and other similarly situated

  employees purchased gasoline, vehicle parts and fluids, automobile repair and

  maintenance services, automobile insurance, suffered automobile depreciation,




                                          Page 9 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 10 of 21 PageID #: 12



  paid for automobile financing, and incur cell phone and data charges all for the

  primary benefit of Defendants.

         61.    Defendants’ stores do not track their delivery drivers’ actual

  expenses nor do they keep records of all of those expenses.

         62.    One or more of Defendants’ stores do not reimburse delivery

  drivers for their actual expenses. In fact, none of Defendant’s stores reimbursed

  delivery drivers for their actual expenses.

         63.    One or more of Defendants’ stores do not reimburse delivery

  drivers at the IRS standard business mileage rate. In fact, none of Defendants’

  stores reimbursed delivery drivers at the IRS standard business mileage rate.

         64.    One or more of Defendants’ stores do not reimburse delivery

  drivers at a reasonable approximation of the drivers’ expenses. In fact, none of

  Defendants’ stores reimburse delivery drivers at a reasonable approximation of

  the drivers’ expenses.

         65.    Delivery drivers at Defendants’ stores are reimbursed a flat rate per

  delivery no matter how many miles the deliveries take to complete.

         66.    According to the Internal Revenue Service, the standard mileage

  rate for the use of a car during the relevant time periods has been as follows:

                               2017:    53.5 cents/mile
                               2018:    54.5 cents/mile
                               2019:    58 cents/mile
                               2020:    57.5 cents/mile

         67.    As a result of the automobile and other job-related expenses

  incurred by Plaintiff and other similarly situated delivery drivers, they were

  deprived of minimum wages guaranteed to them by the FLSA and AMWA.
                                         Page 10 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 11 of 21 PageID #: 13



          68.   At all relevant times, Defendants have applied the same pay

  policies, practices, and procedures to all delivery drivers at their stores.

          69.   All of Defendants’ delivery drivers had similar experiences to that of

  Plaintiff.

          70.   All of Defendants’ delivery drivers were subject to the same

  reimbursement policy; received similar reimbursements; incurred similar

  automobile expenses; completed deliveries of similar distances and at similar

  frequencies; and were paid at or near the applicable minimum wage rate before

  deducting unreimbursed vehicle costs.

          71.   Regardless      of    the     precise      amount        of   the   per-delivery

  reimbursement at any given point in time, Defendants’ reimbursement formula

  has resulted in an unreasonable underestimation of delivery drivers’ automobile

  expenses throughout the recovery period, causing systematic violations of the

  minimum wage laws.

          72.   Defendants charge customers a delivery fee separate from the food

  charge, but the delivery charge is not paid to the driver per the Dominos.com

  website (www.dominos.com).

          73.   As of the filing of this Complaint, all three of Defendants’ stores

  charge a delivery fee of $2.99 per order.

          74.   Defendants paid Plaintiff and other delivery drivers $1.05 per

  delivery prior to June of 2018.

          75.   In about June of 2018, Defendants began paying Plaintiff and other

  delivery drivers $1.10 per delivery.

                                         Page 11 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                    Filed 02/14/20 Page 12 of 21 PageID #: 14



          76.     Plaintiff regularly made two to three deliveries per hour while

  working as a delivery driver.

          77.     Plaintiff’s mileage for each delivery was anywhere in the range of

  four to ten miles round trip.

          78.     Plaintiff estimates that the average delivery was five miles

  roundtrip.

          79.     Thus in 2018, Defendants’ average reimbursement rate for Plaintiff

  was approximately $0.21 per mile ($1.05 per delivery/5 average miles per

  delivery).

          80.     In 2018, for example, the IRS business mileage reimbursement has

  been $0.545 per mile, which reasonably approximated the automobile expenses

  incurred      delivering      pizzas.       https://www.irs.gov/tax-professionals/standard-

  mileage-rates. Using that IRS rate as a reasonable approximation of Plaintiff’s

  automobile expenses, every mile driven on the job decreased their net wages by

  approximately $0.335 ($0.545 - $0.21) per mile. Considering the estimate of

  about five average miles per delivery, Defendants under-reimbursed Plaintiff

  about $1.75 per delivery.

          81.     Thus, while making deliveries (assuming 2.5 deliveries per hour),

  Plaintiff has consistently “kicked back” to Defendants approximately $4.38 per

  hour ($1.75 per delivery x 2.5 deliveries per hour).

          82.     Defendants also took deductions from the wages of Plaintiff and

  similarly situated delivery drivers for the costs of uniforms that bear the Domino’s

  logo.

                                              Page 12 of 21
                             Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                             U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                                  Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 13 of 21 PageID #: 15



         83.    Plaintiff and similarly situated delivery drivers were required to wear

  uniforms with the Domino’s logo for Defendants’ benefit.

         84.    Because Defendants paid their drivers a gross hourly wage at

  precisely, or at least very close to, the applicable minimum wage, and because

  the delivery drivers incurred unreimbursed automobile expenses and other job

  expenses, the delivery drivers “kicked back” to Defendants an amount sufficient

  to cause minimum wage violations. See 29 C.F.R. § 531.35.

         85.    Defendants have willfully failed to pay minimum wage to Plaintiff

  and similarly situated delivery drivers at the Defendants’ stores.

         86.    Defendants willfully failed to pay overtime wages to Plaintiff and

  other and similarly situated delivery drivers who worked more than forty (40)

  hours in a week during the time period relevant to this Complaint.

                IV.    REPRESENTATIVE ACTION ALLEGATIONS

         87.    Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.

         88.    Plaintiff brings his claims for relief for violation of the FLSA as a

  collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

  behalf of all persons who were, are or will be employed by Defendants as

  similarly situated employees at any time within the applicable statute of

  limitations period, who are entitled to payment of the following types of damages:

         A.     Minimum wages for the first forty (40) hours worked each week;

         B.     Overtime premiums for all hours worked for Defendants in excess

  of forty (40) hours in any week; and

                                         Page 13 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                Filed 02/14/20 Page 14 of 21 PageID #: 16



         C.     Liquidated damages and attorney’s fees.

         89.    Plaintiff proposes the following class under the FLSA:

                     All delivery drivers in the last three years.

         90.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

  has filed or will soon file a written Consent to Join this lawsuit.

         91.    The relevant time period dates back three years from the date on

  which Plaintiff’s Original Complaint—Collective Action was filed herein and

  continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

  except as set forth herein below.

         92.    The members of the proposed FLSA Collective are similarly

  situated in that they share these traits:

         A.     They were classified by Defendant as non-exempt from the

  minimum wage and overtime requirements of the FLSA;

         B.     They had substantially similar job duties, requirements, and pay

  provisions;

         C.     They were required by Defendants to incur expenses to maintain

  vehicles for delivery of Defendants’ products;

         D.     They were subject to Defendants’ common policy of not

  reimbursing delivery drivers for automobile expenses related to making deliveries

  for Defendants’ restaurants;

         E.     They did not receive a lawful minimum wage for the time spent

  making deliveries for Defendants’ businesses.




                                          Page 14 of 21
                         Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                         U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                              Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 15 of 21 PageID #: 17



         93.    Plaintiff’s claims are essentially the same as those of the FLSA

  Collective.

         94.    Plaintiff is unable to state the exact number of potential members of

  the FLSA Collective but believe that the class exceeds fifty (50) persons.

         95.    Defendants’ unlawful conduct is pursuant to a corporate policy or

  practice.

         96.    Defendants are aware or should have been aware that federal law

  required them to pay employees minimum wage for all hours worked and time

  and a half overtime wages for hours worked in excess of 40 per week.

         97.    Defendants are aware or should have been aware that federal law

  required them to reimburse delivery workers for expenses relating to “tools of the

  trade,” such as, among other things, automobile costs and gasoline for delivery

  drivers.

         98.    Defendants’ unlawful conduct has been widespread, repeated, and

  consistent.

         99.    Defendants can readily identify the members of the class, which

  encompasses all delivery driver employees of Defendants’ restaurants within the

  three-year period preceding the filing of Plaintiff’s Complaint.

         100.   The names, addresses and cell phone numbers of the FLSA

  collective action plaintiffs are available from Defendants, and a Court-approved

  Notice should be provided to the FLSA collective action plaintiffs via text

  message, email, and first class mail to their last known physical and electronic




                                         Page 15 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 16 of 21 PageID #: 18



  mailing addresses as soon as possible, together with other documents and

  information descriptive of Plaintiff’s FLSA claim.

         101.    In recognition of the services Plaintiff has rendered and will

  continue to render to the FLSA Collective, Plaintiff will request payment of a

  service award upon resolution of this action.

                           V.    FIRST CAUSE OF ACTION
                     (Individual Claim for Violation of the FLSA)

         102.    Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.

         103.    Plaintiff asserts this claim for damages and declaratory relief

  pursuant to the FLSA, 29 U.S.C. § 201, et seq.

         104.    At all relevant times, Defendants were Plaintiff’s “employer” within

  the meaning of the FLSA, 29 U.S.C. § 203.

         105.    At all relevant times, Defendants have been, and continue to be, an

  enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

  203.

         106.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

  commerce to pay all employees a minimum wage for all hours worked up to forty

  (40) in one week and to pay time and a half of regular wages for all hours worked

  over forty (40) hours in a week, unless an employee meets certain exemption

  requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

  regulations.

         107.    During the period relevant to this lawsuit, Defendants classified

  Plaintiff as non-exempt from the overtime requirements of the FLSA.
                                         Page 16 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                Filed 02/14/20 Page 17 of 21 PageID #: 19



         108.    Defendants paid Plaintiff at or close to minimum wage for all hours

  worked; however, Defendants required Plaintiff to pay for automobile expenses

  and other job-related expenses out of pocket and failed to properly reimburse

  Plaintiff for the expenses.

         109.    By the acts and conduct described above, Defendants willfully

  violated the provisions of the FLSA and disregarded the rights of Plaintiff to

  receive minimum wage and overtime pay at an overtime rate of one and one-half

  times her regular rate of pay for all hours worked over forty (40) in each one-

  week period.

         110.    Defendants’ conduct and practices, as described above, were

  willful, intentional, unreasonable, arbitrary, and in bad faith.

         111.    By reason of the unlawful acts alleged herein, Defendants are liable

  to Plaintiff for monetary damages, liquidated damages, and costs, including

  reasonable attorneys’ fees, for all violations that occurred within the three (3)

  years prior to the filing of this Complaint.

                         VI.   SECOND CAUSE OF ACTION
                    (Individual Claim for Violation of the AMWA)

         112.    Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.

         113.    Plaintiff asserts this claim for damages and declaratory relief

  pursuant to the AMWA, Ark. Code Ann.§§ 11-4-201 et seq.

         114.    At all relevant times, Defendants were Plaintiff’s “employer” within

  the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).


                                          Page 17 of 21
                         Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                         U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                              Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                Filed 02/14/20 Page 18 of 21 PageID #: 20



         115.   Arkansas Code Annotated §§ 11-4-210 and 211 require employers

  to pay all employees a minimum wage for all hours worked up to forty in one

  week and to pay one and one-half times regular wages for all hours worked over

  forty hours in a week, unless an employee meets the exemption requirements of

  29 U.S.C. § 213 and accompanying Department of Labor regulations.

         116.   During the period relevant to this lawsuit, Defendants classified

  Plaintiff as non-exempt from the overtime requirements of the AMWA.

         117.   Because Defendants required Plaintiff to pay for automobile

  expenses and other job-related expenses out of pocket, Defendants failed to pay

  Plaintiff a minimum wage rate for all hours up to forty (40) in each one-week

  period and an overtime rate of one and one-half times their regular rate of pay for

  all hours worked over forty (40) in each one-week period.

         118.   Defendants’ conduct and practices, as described above, were

  willful, intentional, unreasonable, arbitrary, and in bad faith.

         119.   By reason of the unlawful acts alleged herein, Defendants are liable

  to Plaintiff for monetary damages, liquidated damages, and costs, including

  reasonable attorneys’ fees, for all violations that occurred within the three (3)

  years prior to the filing of this Complaint pursuant to Arkansas Code Annotated §

  11-4-218.

                          VII. THIRD CAUSE OF ACTION
                  (Collective Action Claim for Violation of the FLSA)

         120.   Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.


                                          Page 18 of 21
                         Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                         U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                              Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3                 Filed 02/14/20 Page 19 of 21 PageID #: 21



         121.   Plaintiff, individually and on behalf of all others similarly situated,

  asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

  U.S.C. § 201, et seq.

         122.   At all relevant times, Defendants have been, and continue to be, an

  “employer” of Plaintiff and all those similarly situated within the meaning of the

  FLSA, 29 U.S.C. § 203.

         123.   During the period relevant to this lawsuit, Defendants classified

  Plaintiff and all similarly situated members of the FLSA collective as non-exempt

  from the overtime requirements of the FLSA.

         124.   Despite the entitlement of Plaintiff and those similarly situated to

  minimum wage and overtime payments under the FLSA, and because

  Defendants required Plaintiff to pay for automobile expenses and other job-

  related expenses out of pocket, Defendants failed to pay Plaintiff and the

  members of the FLSA collective a minimum wage rate for all hours up to forty

  (40) in each one week period and an overtime rate of one and one-half times his

  regular rate of pay for all hours worked over forty (40) in each one-week period.

         125.   Defendants’ conduct and practice, as described above, has been

  and is willful, intentional, unreasonable, arbitrary, and in bad faith.

         126.   By reason of the unlawful acts alleged herein, Defendants are liable

  to Plaintiff and all those similarly situated for monetary damages, liquidated

  damages, and costs, including reasonable attorneys’ fees, for all violations that

  occurred within the three (3) years prior to the filing of this Complaint.




                                           Page 19 of 21
                          Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                          U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                               Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 20 of 21 PageID #: 22



         127.   Alternatively, should the Court find that Defendants acted in good

  faith in failing to pay Plaintiff and all those similarly situated as provided by the

  FLSA, Plaintiff and all those similarly situated are entitled to an award of

  prejudgment interest at the applicable legal rate.

                             VIII.    PRAYER FOR RELIEF

         WHEREFORE, premises considered, Plaintiff Roger Lewis, individually

  and on behalf of all others similarly situated, respectfully prays as follows:

         A.     That each Defendant be summoned to appear and answer this

  Complaint;

         B.     That Defendants be required to account to Plaintiff, the collective

  members, and the Court for all of the hours worked by Plaintiff and the collective

  members and all monies paid to them;

         C.     For orders regarding certification of and notice to the proposed

  collective action members;

         D.     A declaratory judgment that Defendants’ practices violate the

  FLSA, 29 U.S.C. § 201, et seq., and the regulations at 29 C.F.R. § 516, et seq.;

         E.     A declaratory judgment that Defendants’ practices violate the

  AMWA, Ark. Code Ann. § 11-4-201, et seq. and the relating regulations;

         F.     Judgment      for    damages         for    all    unpaid     minimum   wage

  compensation, overtime compensation, and unreimbursed expenses owed to

  Plaintiff and the proposed class members under the Fair Labor Standards Act, 29

  U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;




                                         Page 20 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
Case 4:20-cv-04017-SOH Document 3               Filed 02/14/20 Page 21 of 21 PageID #: 23



        G.     Judgment       for    damages         for    all    unpaid     minimum   wage

  compensation, overtime compensation, and unreimbursed expenses owed to

  Plaintiff and the proposed class members under the AMWA, Ark. Code Ann. §

  11-4-201, et seq. and the relating regulations;

        H.     Judgment for liquidated damages pursuant to the Fair Labor

  Standards Act, 29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

  516, et seq., in an amount equal to all unpaid minimum wage compensation,

  overtime compensation, and unreimbursed expenses owed to Plaintiff and the

  proposed class members during the applicable statutory period;

        I.     Judgment for liquidated damages pursuant to the AMWA, Ark.

  Code Ann. § 11-4-201, et seq., and the relating regulations;

        J.     For a reasonable attorneys’ fee, costs, and interest; and

        K.     Such other relief as this Court may deem just and proper.

                                                           Respectfully submitted,

                                                           ROGER LEWIS, Individually
                                                           and on Behalf of All Others
                                                           Similarly Situated, PLAINTIFFS

                                                           SANFORD LAW FIRM, PLLC
                                                           ONE FINANCIAL CENTER
                                                           650 SOUTH SHACKLEFORD, SUITE 411
                                                           LITTLE ROCK, ARKANSAS 72211
                                                           TELEPHONE: (501) 221-0088
                                                           FACSIMILE: (888) 787-2040



                                                           Josh Sanford
                                                           Ark. Bar No. 2001037
                                                           josh@sanfordlawfirm.com


                                         Page 21 of 21
                        Roger Lewis, et al. v. Tiger Eye Pizza, LLC, et al.
                        U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4017-SOH
                             Original Complaint—Collective Action
